Dismissed and Memorandum Opinion and Concurring Memorandum
Opinion filed January 17, 2013.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-12-01040-CR


                  ROBERT ANDREW WILLHELM, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 212th District Court
                           Galveston County, Texas
                         Trial Court Cause No. 36,362


                   MEMORANDUM                      OPINION


        After a plea of guilty, appellant was convicted of the offense of burglary of a
habitation with intent to commit rape and sentenced to ten years’ confinement on
September 8, 1980. Appellant’s notice of appeal was not filed until September 19,
2012.
        A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id. 1

        Accordingly, the appeal is ordered dismissed.




                                                 /s/       Tracy Christopher
                                                           Justice

Panel consists of Justices Frost, Christopher, and Jamison (Frost, J. concurring).
Do Not Publish — Tex. R. App. P. 47.2(b).




        1
          It appears appellant is attempting to appeal the denial of his motion for judgment nunc pro tunc.
A challenge to the trial court’s denial of a motion for judgment nunc pro tunc may be properly brought
through petition for writ of mandamus. See In re Gomez, 268 S.W.3d 262 (Tex. App.—Austin 2008,
orig. proceeding).

                                                       2